UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8016


JERMAINE LORENZO PICKETT,

                Petitioner - Appellant,

          v.

GENE JOHNSON, Director Virginia Dept. of Correction,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:08-cv-00505-GEC-mfu)


Submitted:   April 13, 2016                 Decided:   April 15, 2016


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Lorenzo Pickett, Appellant Pro Se. Jennifer Conrad
Williamson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine         Lorenzo      Pickett          seeks    to     appeal       the     district

court’s       order     denying      his    Fed.       R.     Civ.    P.    60(b)     motion      for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.      § 2254      (2012)          petition.            The    order     is    not

appealable         unless       a     circuit         justice         or    judge        issues    a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.      Angelone,          369 F.3d 363,     369        (4th     Cir.    2004).

A certificate           of   appealability              will     not        issue     absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief      on    the    merits,      a    prisoner         satisfies       this     standard     by

demonstrating that reasonable jurists would find the district

court’s       assessment      of     the    constitutional             claims       debatable      or

wrong.      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                                When the district

court denies relief on procedural grounds, the prisoner must

demonstrate        both      that     the    dispositive             procedural       ruling      is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Pickett has not made the requisite showing.                                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense         with    oral       argument       because           the    facts     and    legal

                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3